Citation Nr: 1522205	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a back disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.  During the February 2015 hearing, the Veteran submitted a statement which waived review of lay statements submitted in May 2014 by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may proceed with appellate review.

The issues of entitlement to service connection for a left knee disability, to include as secondary to a back disability and entitlement to service connection for a right knee disability, to include as secondary to a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar strain, lumbar myalgia and mild spondylosis L4-5 and 5-S1, are as likely as not attributable to his active military service.



CONCLUSION OF LAW

The criteria for service connection for lumbar strain, lumbar myalgia and mild spondylosis L4-5 and 5-S1, are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a back disability.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of present disability service connection element with regard to his low back.  In March 2012, the Veteran underwent a VA back conditions examination and was diagnosed with a lumbar strain.  Additionally, an October 2012 private treatment record diagnosed lumbar myalgia and mild spondylosis L4-5 and L5-S1.  Thus, the Board finds that current disability, best characterized as a lumbar strain, lumbar myalgia and mild spondylosis L4-5 and L5-S1, has been demonstrated.

In statements associated with the record to include a July 2011 statement associated with the Veteran's July 2011 application for benefits, and in his November 2013, VA Form 9, substantive appeal, as well as in testimony at September 2013 and February 2015 hearings, the Veteran reported that he hurt is back during an in-service parachute jump.  The Veteran's DD-214 notes a parachute badge was earned.  Additionally, the Veteran's service treatment records (STRs) contain notations of back pain.  Specifically, a July 1984 STR noted lower back pain, an August 1984 STR also noted a complaint of lower back pain, and another August 1984 STR noted an impression of mechanical lower back pain.  Two December 1984 STRs noted back pain due to a hard parachute landing fall.  Finally, on the February 1988 STR titled, report medical history, conducted at separation from service, the Veteran reported recurrent back pain.  Thus, the element of the incurrence of an in-service injury is met.  

As noted above, the Veteran was afforded a VA back conditions examination in March 2012.  The March 2012 back conditions examiner provided an opinion, which stated, in part, that the Veteran's back complaints during service appear to have been self-limiting as no notes were found to suggest chronic, ongoing complaints.  Thus, the March 2012 VA examiner found the back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The March 2012 VA back conditions examination report tends to weigh against the claim; however, notably, the March 2012 VA examiner did not address the September 2013 RO hearing, and February 2015 Board hearing, testimony, as the examination was conducted prior to the hearings.  Nevertheless, the Veteran testified in September 2013 he did not go to sick call even though he continued to have problems, such as soreness, bending, cracking and pain, related to his back because of his attitude which was suck it up and drive on.  In September 2013, the Veteran also testified he continued to have these symptoms with his back after service and he treated them with over-the-counter medication and alcohol.  In February 2015 testimony, the Veteran stated that he did not go to sick call because he was taught to suck up the pain and keep on going and he did not seek treatment after service because he sucked up the pain until he could not take it anymore. 

The Veteran is competent to describe the symptoms of back pain that he is experiencing and when the symptoms onset.  Furthermore, the Veteran is competent to observe that he had back pain in service coincident with a parachute landing fall, as such is within the realm of common observation.  The Veteran is also competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of experiencing back pain in service and since service.  His statements are credible because they are consistent in that he maintains the back pain began while he was in service after his parachute fall, which is supported by multiple STRs, as described above.  Additionally, the Veteran testified as to reasons why did not seek further treatment during service or after service.  Thus, the Board finds the Veteran's statements and testimony as to the onset of his back pain to be credible and his statements are accorded significant evidentiary weight.  Moreover, as noted above, the March 2012 VA back conditions examination report lacks probative value as such did not consider the Veteran's subsequent testimony which addressed why he did not seek additional treatment both during and after service, but instead provided an opinion which relied upon in part, that no notes were found to suggest chronic, ongoing complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the Veteran is both competent and credible to report back pain in service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's lumbar strain, lumbar myalgia, and mild spondylosis L4-5 and 5-S1, are etiologically related to service.  When resolving all doubt in the Veteran's favor, the Board finds that lumbar strain, lumbar myalgia, and mild spondylosis L4-5 and 5-S1, are etiologically related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for lumbar strain, lumbar myalgia, and mild spondylosis L4-5 and 5-S1, is warranted. 


ORDER

Entitlement to service connection lumbar strain, lumbar myalgia, and mild spondylosis L4-5 and 5-S1, is granted.


REMAND

In light of the grant above, entitlement to service connection for a left knee disability, to include as secondary to a back disability, and entitlement to service connection for a right knee disability, to include as secondary to a back disability, should be readjudicated by the AOJ.  Additionally, the Board finds the March 2012 VA knee and lower leg examination report and May 2012 addendum opinion are not adequate to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).   Specifically, the March 2012 VA examiner did not consider the Veteran's September 2013 or February 2015 testimony regarding why he did not seek medical treatment for a knee condition during service or after service.  Moreover, while the March 2012 examiner noted a strain of both knees, additional diagnoses are of record.  This includes a May 2011 private treatment record which diagnosed arthralgia, a July 2011 private treatment record which diagnosed osteoarthritis, an October 2012 private treatment record which reported a small tear in the discoid lateral meniscus, and a November 2011 private treatment record which reported postoperative left knee diagnoses of excessive lateral pressure syndrome of the patella, discoid torn lateral meniscus, anterior horn medial meniscal tear, medial synovial plica with extensive synovitis, and findings related to chondromalacia.  Additionally, a July 2013 private treatment record documented a Hyalgan injection for osteoarthrosis of the left knee.

Thus, for the reasons detailed above, the Board finds the March 2012 VA knee and lower leg examination report and May 2012 addendum opinion are inadequate.  Therefore, the Board finds that it necessary to remand the claims of entitlement to service connection for a left knee disability, to include as secondary to a back disability, and entitlement to service connection for a right knee disability, to include as secondary to a back disability, to obtain an additional VA examination and etiological opinions.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right and/or left knee disability(ies) that may be present or was/were present during or proximate to the claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any right and/or left knee disability(ies) that is/are diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the disability was present in service, was caused by service, or is otherwise related to service, to include as a result of parachute jump. 

Additionally, if and only if, an identified knee disability is determined not to be related to service on a direct incurrence basis, then for each diagnosed knee disability the examiner should indicate whether it is at least as likely as not that any diagnosed knee disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected lumbar strain, lumbar myalgia and mild spondylosis L4-5 and 5-S1.

The examiner should also consider the Veteran's September 2013 and February 2015 testimony regarding why he did not seek medical treatment for a knee condition during service or after service

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


